


Exhibit 10.36

 

 

AMENDED AND RESTATED STOCKHOLDERS AGREEMENT

 

by and among

 

COBALT INTERNATIONAL ENERGY, INC.

 

and

 

THE STOCKHOLDERS THAT ARE SIGNATORIES HERETO

 

Dated as of February 21, 2013

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I. DEFINITIONS

1

 

 

 

Section 1.1.

Definitions

1

Section 1.2.

Other Interpretive Provisions

4

 

 

 

ARTICLE II. REPRESENTATIONS AND WARRANTIES

4

 

 

 

Section 2.1.

Existence; Authority; Enforceability

4

Section 2.2.

Absence of Conflicts

4

Section 2.3.

Consents

4

 

 

 

ARTICLE III. GOVERNANCE

5

 

 

 

Section 3.1.

Information; Duties

5

Section 3.2.

Freedom to Pursue Opportunities

5

 

 

 

ARTICLE IV. GENERAL PROVISIONS

6

 

 

 

Section 4.1.

Further Assurances

6

Section 4.2.

Assignment; Benefit

6

Section 4.3.

Termination

6

Section 4.4.

Other Activities

6

Section 4.5.

Severability

6

Section 4.6.

Entire Agreement

6

Section 4.7.

Amendment

6

Section 4.8.

Waiver

7

Section 4.9.

Counterparts

7

Section 4.10.

Notices

7

Section 4.11.

Governing Law

8

Section 4.12.

Jurisdiction

8

Section 4.13.

Waiver of Jury Trial

8

Section 4.14.

Specific Performance

8

Section 4.15.

Marketing Materials

8

Section 4.16.

Notice of Events

8

Section 4.17.

Adjustments

9

Section 4.18.

No Third Party Beneficiaries

9

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED STOCKHOLDERS AGREEMENT

 

THIS AMENDED AND RESTATED STOCKHOLDERS AGREEMENT (as it may be amended from time
to time in accordance with the terms hereof, this “Agreement”), dated as of
February 21, 2013, is made by and among Cobalt International Energy, Inc., a
Delaware corporation (the “Company”), and the stockholders that are signatories
hereto (each a “Stockholder” and collectively, the “Stockholders”).

 

RECITALS

 

WHEREAS, the Company and the Stockholders (or their respective Affiliates) are
parties to that certain Stockholders Agreement, dated as of December 15, 2009
(the “Original Stockholders Agreement”), entered in connection with the
Company’s initial public offering;

 

WHEREAS, as a result of the Stockholders’ sale of certain Company Shares (as
defined below) pursuant to a registered underwritten offering which closed on
January 18, 2013, as of the date hereof the Stockholders beneficially own in the
aggregate less than a majority of the outstanding Company Shares; and

 

WHEREAS, subject to the terms and conditions herein, the Stockholders and the
Company desire to enter into this Agreement to amend and restate the Original
Stockholders Agreement to provide for the rights and obligations of the
Stockholders and the Company stated herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements of the Parties, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties agree as follows:

 

ARTICLE I.
DEFINITIONS

 

Section 1.1.                                 Definitions.  As used in this
Agreement, the following terms shall have the following meanings:

 

“Affected Stockholder” has the meaning set forth in Section 4.7.

 

“Affiliate” means (a) with respect to any GSCP Party, any C/R Party and any FR
Party, any Person directly or indirectly controlling or controlled by or under
direct or indirect common control with such specified Person, and includes any
private equity investment fund the primary investment advisor to which is the
primary investment advisor (or an Affiliate thereof) to such specified Person,
(b) with respect to any of the KERN Parties, any Person directly or indirectly
controlling or controlled by or under direct or indirect common control with
KERN Partners Ltd. and (c) with respect to any other Person, any Person directly
or indirectly controlling or controlled by or under direct or indirect common
control with such Person.  It being understood and agreed that, for purposes
hereof, (i) each GSCP Party shall be deemed to be an Affiliate of every other
GSCP Party, (ii) each C/R Party shall be deemed to be an Affiliate of every
other C/R Party, (iii) each FR Party shall be deemed to be an Affiliate of every
other FR Party, (iv)

 

--------------------------------------------------------------------------------


 

neither the Company nor any subsidiary of the Company shall be deemed to be an
Affiliate of any Stockholder, (v) except as set forth in clauses (i) through
(iii) above, no Stockholder shall be deemed to be an Affiliate of any other
Stockholder and (vi) neither the Board of Trustees of Leland Stanford Junior
University nor Caisse de Depot et Placement du Quebec or any of their Affiliates
shall be deemed to be Affiliates of KERN Cobalt Co-Invest Partners AP LP, KERN
Partners Ltd. or any KERN Party.

 

“Agreement” has the meaning set forth in the preamble.

 

“Board of Directors” means the board of directors of the Company.

 

“Company” has the meaning set forth in the preamble.

 

“Company Shares” means common stock of the Company, par value $0.01 per share,
and any and all securities of any kind whatsoever of the Company that may be
issued by the Company after the date hereof in respect of, in exchange for, or
in substitution of, Company Shares, pursuant to any stock dividends, splits,
reverse splits, combinations, reclassifications, recapitalizations,
reorganizations and the like occurring after the date hereof.

 

“C/R Parties” means, collectively, C/R Cobalt Investment Partnership, L.P., C/R
Energy Coinvestment II, L.P., Riverstone Energy Coinvestment III, L.P., Carlyle
Energy Coinvestment III, L.P., C/R Energy III Cobalt Partnership, L.P. and
Carlyle/Riverstone Global Energy and Power Fund III, L.P.

 

“Directed Opportunity” has the meaning set forth in Section 3.2.

 

“Director” means a member of the Board of Directors.

 

“FR Parties” means, collectively, First Reserve Fund XI, L.P. and FR XI Onshore
AIV, L.P.

 

“Governing Documents” means the certificate of incorporation of the Company, as
amended or modified from time to time, and the by-laws of the Company, as
amended or modified from time to time.

 

“GSCP Parties” means, collectively, GSCP V Cobalt Holdings, LLC, GSCP V Offshore
Cobalt Holdings, LLC, GSCP V GMBH Cobalt Holdings, LLC, GSCP VI Cobalt Holdings,
LLC, GSCP VI Offshore Cobalt Holdings, LLC, GSCP VI GMBH Cobalt Holdings, LLC,
GS Capital Partners V Institutional, L.P. and GS Capital Partners VI Parallel,
L.P.

 

“independent director” means a Director who qualifies, as of the date of such
Director’s election or appointment to the Board of Directors and as of any other
date on which the determination is being made, as an “independent director”
pursuant to SEC rules and applicable listing standards, as amended from time to
time, as determined by the Board of Directors without the vote of such Director.

 

“Investor Director” means any Director employed by or affiliated with an
Investor or any of its Affiliates.

 

2

--------------------------------------------------------------------------------


 

“Investor Party” means any Investor and any of their respective officers,
directors, agents, stockholders, members, partners, Affiliates and subsidiaries
(other than the Company and its subsidiaries), and any Investor Director.

 

“Investors” means the GSCP Parties, the C/R Parties, the FR Parties and the KERN
Parties.

 

“KERN Parties” means KERN Cobalt Co-Invest Partners AP LP.

 

“Management Rights Agreements” means the management rights agreements between
the Company and each of First Reserve Fund XI, L.P., FR XI Onshore AIV, L.P.,
C/R Cobalt Investment Partnership, L.P., Carlyle/Riverstone Global Energy and
Power Fund III, L.P., GS Capital Partners V Institutional, L.P. and GS Capital
Partners VI Parallel, L.P. as such agreements may be amended from time to time
in accordance therewith.

 

“Party” means the Company and the Stockholders party to this Agreement.

 

“Person” means an individual, partnership, limited liability company,
corporation, trust, other entity, association, estate, unincorporated
organization or a government or any agency or political subdivision thereof.

 

“Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of the date of the Original Stockholders Agreement, by and
among the Company, the Stockholders and the other parties that are signatories
thereto, as such agreement may be amended from time to time in accordance
therewith.

 

“Reorganization Agreement” means that certain Reorganization Agreement, dated as
of the date of the Original Stockholders Agreement, by and among the Company,
the Stockholders and the other parties that are signatories thereto, as such
agreement may be amended from time to time in accordance therewith.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the United States Securities Act of 1933, as amended, and
any successor thereto, and any rules and regulations promulgated thereunder, all
as the same shall be in effect from time to time.

 

“Stockholder” and “Stockholders” have the meaning set forth in the preamble.

 

“Stockholder Majority” means the consent or approval of the Stockholders
(including, if applicable, the Stockholder(s) requesting a consent or approval)
then owning a majority of the Company Shares then owned by all of the
Stockholders.

 

“Tag-Along Agreement” means that certain Tag-Along Agreement, dated as of the
Original Stockholders Agreement, by and among the Stockholders and the other
parties that are signatories thereto, as such agreement may be amended from time
to time in accordance therewith.

 

3

--------------------------------------------------------------------------------


 

Section 1.2.                                 Other Interpretive Provisions.

 

(a)                                 The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.

 

(b)                                 The words “hereof,” “herein,” “hereunder”
and similar words refer to this Agreement as a whole and not to any particular
provision of this Agreement; and any subsection and Section references are to
this Agreement unless otherwise specified.

 

(c)                                  The term “including” is not limiting and
means “including without limitation.”

 

(d)                                 The captions and headings of this Agreement
are for convenience of reference only and shall not affect the interpretation of
this Agreement.

 

(e)                                  Whenever the context requires, any pronouns
used herein shall include the corresponding masculine, feminine or neuter forms.

 

ARTICLE II.
REPRESENTATIONS AND WARRANTIES

 

Each of the Parties hereby represents and warrants, solely with respect to
itself, to each other Party that:

 

Section 2.1.                                 Existence; Authority;
Enforceability.  Such Party has the power and authority to enter into this
Agreement and to carry out its obligations hereunder.  Such Party is duly
organized and validly existing under the laws of its jurisdiction of
organization, and the execution of this Agreement, and the performance of its
obligations hereunder, have been authorized by all necessary action, and no
other act or proceeding on its part is necessary to authorize the execution of
this Agreement or the performance of its obligations hereunder.  This Agreement
has been duly executed by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms except as the
same may be affected by bankruptcy, insolvency, moratorium or similar laws, or
by legal or equitable principles relating to or limiting the rights of
contracting parties generally.

 

Section 2.2.                                 Absence of Conflicts.  The
execution and delivery by such Party of this Agreement and the performance of
its obligations hereunder does not (a) conflict with, or result in the breach of
any provision of the constitutive documents of such Party; (b) result in any
violation, breach, conflict, default or event of default (or an event which with
notice, lapse of time, or both, would constitute a default or event of default),
or give rise to any right of acceleration or termination or any additional
payment obligation, under the terms of any contract, agreement or permit to
which such Party is a party or by which such Party’s assets or operations are
bound or affected; or (c) violate any law applicable to such Party, except, in
the case of clause (b), as would not have a material adverse effect on such
Party’s ability to perform its obligations hereunder.

 

Section 2.3.                                 Consents.  Other than as has
already been obtained, no consent, waiver, approval, authorization, exemption,
registration, license or declaration is required to be made or

 

4

--------------------------------------------------------------------------------


 

obtained by such Party in connection with the execution, delivery or performance
of this Agreement, except in each case, as would not have a material adverse
effect on such Party’s ability to perform its obligations hereunder.

 

ARTICLE III.
GOVERNANCE

 

Section 3.1.                                 Information; Duties.

 

(a)                                 The Company and the Stockholders agree that
any Investor Director may share confidential, non-public information about the
Company with his or her respective Investor Parties, in each case only to the
extent reasonably necessary in connection with their investment in the Company,
provided that such Investor Parties, as the case may be, agree to keep such
information confidential (except as may be required by law or applicable listing
standards then in effect) and agree to comply with all applicable securities
laws in connection therewith.

 

(b)                                 The Company and the Stockholders agree that,
notwithstanding anything to the contrary in any other agreement or at law or in
equity, when any of the Stockholders (in their capacity as Stockholders) takes
any action under this Agreement to give or withhold its consent, such Person
shall, to the fullest extent permitted by law, have no duty to consider the
interests of the Company or the other Stockholders or any other stockholders of
the Company and may act exclusively in its and its Affiliates own interests;
provided, however, that the foregoing shall in no way affect the obligations of
the Parties to comply with the provisions of this Agreement.

 

Section 3.2.                                 Freedom to Pursue Opportunities. 
To the fullest extent permitted by applicable law, the Company hereby, on behalf
of itself and its subsidiaries, renounces any interest, duty or expectancy of
the Company and its subsidiaries in, or in being offered an opportunity to
participate in, business opportunities that are from time to time presented to
any Investor Party even if the opportunity is one that the Company or its
subsidiaries might reasonably be deemed to have pursued or had the ability or
desire to pursue if granted the opportunity to do so and each Investor Party
shall have no duty to communicate or offer such business opportunity to the
Company and to the fullest extent permitted by applicable law, shall not be
liable to the Company or any of its subsidiaries for breach of any fiduciary or
other duty, as a Director or otherwise, by reason of the fact that such Investor
Party pursues or acquires such business opportunity, directs such business
opportunity to another Person or fails to present such business opportunity, or
information regarding such business opportunity, to the Company or its
subsidiaries.  Notwithstanding the foregoing, an Investor Director who is
offered a business opportunity in his or her capacity as a Director (a “Directed
Opportunity”) shall be obligated to communicate such Directed Opportunity to the
Company, provided, however, that all of the protections of this Section 3.2
shall otherwise apply to the Investor Party with respect to such Directed
Opportunity, including, without limitation, the ability of the Investor Party to
pursue or acquire such Directed Opportunity or to direct such Directed
Opportunity to another Person.

 

5

--------------------------------------------------------------------------------


 

ARTICLE IV.
GENERAL PROVISIONS

 

Section 4.1.                                 Further Assurances.  The Parties
shall take all necessary action in order to give full effect to this Agreement
and every provision hereof.  Each Party shall do and perform or cause to be done
and performed all such further acts and things and shall execute and deliver all
such other agreements, certificates, instruments, and documents as any other
Party reasonably may request in order to carry out the intent and accomplish the
purposes of this Agreement.

 

Section 4.2.                                 Assignment; Benefit.  The rights
and obligations hereunder shall not be assigned without the prior written
consent of the Company and the Stockholder Majority.  Any assignment of rights
or obligations in violation of this Section 4.2 shall be null and void.  This
Agreement shall be binding upon and shall inure to the benefit of the Parties,
and their respective successors and permitted assigns.

 

Section 4.3.                                 Termination.  This Agreement shall
terminate (i) with respect to each Stockholder, on the first day that such
Stockholder’s respective Investor holds less than five percent of the
outstanding Company Shares, and (ii) with respect to the Company, on the first
date that no Investor holds five percent or more of the outstanding Company
Shares; provided that termination of this Agreement shall not relieve any Party
for liability for any breach of this Agreement prior to such termination.

 

Section 4.4.                                 Other Activities.  Notwithstanding
anything in this Agreement to the contrary, none of the provisions of this
Agreement shall in any way limit Goldman, Sachs & Co. or any of its Affiliates
(other than any Stockholder, as expressly set forth in this Agreement) from
engaging in any brokerage, investment advisory, financial advisory, anti-raid
advisory, principaling, merger advisory, financing, asset management, trading,
market making, arbitrage, investment activity and other similar activities
conducted in the ordinary course of their business.

 

Section 4.5.                                 Severability.  In the event that
any provision of this Agreement shall be invalid, illegal or unenforceable, such
provision shall be construed by limiting it so as to be valid, legal and
enforceable to the maximum extent provided by law and the validity, legality and
enforceability of the remaining provisions of this Agreement shall not in any
way be affected or impaired thereby.

 

Section 4.6.                                 Entire Agreement.  This Agreement,
the Registration Rights Agreement, the Reorganization Agreement, the Tag-Along
Agreement, the Management Rights Agreement and the other agreements referenced
herein and therein constitute the entire agreement among the Parties with
respect to the subject matter hereof, and supersede any prior agreement or
understanding among them with respect to the matters referred to herein.

 

Section 4.7.                                 Amendment.  This Agreement may not
be amended, modified, supplemented, waived or terminated (other than pursuant to
Section 4.3) except with the written consent of the Stockholder Majority;
provided that, any amendment, modification, supplement, waiver or termination
that (a) materially and adversely affects the rights of any Stockholder under
this Agreement disproportionately vis-à-vis any other Stockholder (each an
“Affected Stockholder”) will require both (i) the written consent of the
Stockholder Majority and (ii) the

 

6

--------------------------------------------------------------------------------


 

written consent of Affected Stockholders holding a majority of the then
outstanding Company Shares then held by all Affected Stockholders and
(b) adversely affects the rights of the Company under this Agreement, imposes
additional obligations on the Company, or amends or modifies Article IV, and any
corresponding definitions in Article I, will require both (i) the written
consent of the Stockholder Majority and (ii) the written consent of the Company
with the approval of the “independent directors” of the Company who are not
Investor Directors.

 

Section 4.8.                                 Waiver.  Except as set forth in
Section 4.7, no waiver of any breach of any of the terms of this Agreement shall
be effective unless such waiver is expressly made in writing and executed and
delivered by the Party against whom such waiver is claimed.  Waiver by any Party
of any breach or default by any other Party of any of the terms of this
Agreement shall not operate as a waiver of any other breach or default, whether
similar to or different from the breach or default waived.  No waiver of any
provision of this Agreement shall be implied from any course of dealing between
the Parties or from any failure by any Party to assert its or his or her rights
hereunder on any occasion or series of occasions.

 

Section 4.9.                                 Counterparts.  This Agreement may
be executed in any number of separate counterparts each of which when so
executed shall be deemed to be an original and all of which together shall
constitute one and the same agreement.

 

Section 4.10.                          Notices.  Unless otherwise specified
herein, all notices, consents, approvals, reports, designations, requests,
waivers, elections and other communications authorized or required to be given
pursuant to this Agreement shall be in writing and shall be given, made or
delivered (and shall be deemed to have been duly given, made or delivered upon
receipt) by personal hand-delivery, by facsimile transmission, by electronic
mail, by mailing the same in a sealed envelope, registered first-class mail,
postage prepaid, return receipt requested, or by air courier guaranteeing
overnight delivery, addressed to the Company at the address set forth below or
to the applicable Stockholder at the address indicated on Annex A hereto (or at
such other address for a Stockholder as shall be specified by like notice):

 

(a)               if to the Company, to:

 

Cobalt International Energy, Inc.

Cobalt Center

920 Memorial City Way, Suite 100

Houston TX 77024
Attention: Joseph H. Bryant
Facsimile No.: (713) 579-9184
E-mail: joe.bryant@cobaltintl.com

 

with a copy to:

 

Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, New York 10017
Attention:       Richard D. Truesdell, Jr.

 

7

--------------------------------------------------------------------------------


 

Facsimile No.:

(212) 701-5674

E-mail:

richard.truesdell@davispolk.com

 

Section 4.11.                          Governing Law.  This Agreement is
governed by and will be construed in accordance with the laws of the State of
Delaware, excluding any conflict-of-laws rule or principle (whether of Delaware
or any other jurisdiction) that might refer the governance or the construction
of this Agreement to the law of another jurisdiction.

 

Section 4.12.                          Jurisdiction.  Each of the Parties
(a) consents to submit itself to the personal jurisdiction of the Court of
Chancery of the State of Delaware in the event any dispute arises out of this
Agreement, (b) agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from such court and (c) agrees
that it will not bring any action relating to this Agreement or any of the
transactions contemplated by this Agreement in any court other than the Court of
Chancery of the State of Delaware.  Each Party hereby agrees that, to the
fullest extent permitted by law, service of any process, summons, notice or
document by U.S. registered mail to the respective addresses set forth in
Section 4.10 shall be effective service of process for any suit or proceeding in
connection with this Agreement.

 

Section 4.13.                          Waiver of Jury Trial.  EACH OF THE
PARTIES HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS OF THE PARTIES IN
THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT THEREOF.  The
Company or any Stockholder may file an original counterpart or a copy of this
Section 4.13 with any court as written evidence of the consent of any of the
Parties to the waiver of their rights to trial by jury.

 

Section 4.14.                          Specific Performance.  It is hereby
agreed and acknowledged that it will be impossible to measure the money damages
that would be suffered if the Parties fail to comply with any of the obligations
imposed on them by this Agreement and that, in the event of any such failure, an
aggrieved Party will be irreparably damaged and will not have an adequate remedy
at law.  Each Party shall, therefore, be entitled (in addition to any other
remedy to which such Party may be entitled at law or in equity) to seek
injunctive relief, including specific performance, to enforce such obligations,
without the posting of any bond, and if any action should be brought in equity
to enforce any of the provisions of this Agreement, none of the Parties shall
raise the defense that there is an adequate remedy at law.

 

Section 4.15.                          Marketing Materials.  The Company grants
each of the Investors and their respective Affiliates permission to use the
Company’s name and logo in marketing materials of such Investor or any of its
Affiliates.  The Investors and their respective Affiliates, as applicable, shall
include a trademark attribution notice giving notice of the Company’s ownership
of its trademarks in the marketing materials in which the Company’s name and
logo appear.

 

Section 4.16.                          Notice of Events.  Except as otherwise
would require early disclosure under applicable law or regulation, unless the
applicable Investor notifies the Company that it does not want to receive
information pursuant to this Section 4.16, the Company shall notify

 

8

--------------------------------------------------------------------------------


 

each of the Investor on a reasonably current basis, of any events, discussions,
notices or changes with respect to any criminal or regulatory investigation or
action involving the Company or any of its subsidiaries, and shall reasonably
cooperate with such Investor and its Affiliates in efforts to mitigate any
adverse consequences to such Investor or its Affiliates which may arise
(including by coordinating and providing assistance in meeting with regulators).

 

Section 4.17.                          Adjustments.  All references in this
Agreement to Company Shares shall be appropriately adjusted for any stock
dividends, splits, reverse splits, combinations, reclassifications,
recapitalizations, reorganizations and the like occurring after the date hereof.

 

Section 4.18.                          No Third Party Beneficiaries.  Except as
specifically provided in Section 4.2 and as otherwise provided herein, this
Agreement is not intended to confer upon any Person, except for the Parties, any
rights or remedies hereunder.

 

*   *   *

 

9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties set forth below have duly executed this
Agreement as of the day and year first above written.

 

 

COBALT INTERNATIONAL ENERGY, INC.

 

 

 

 

 

By:

/s/ Joseph H. Bryant

 

 

Name:

Joseph H. Bryant

 

 

Title:

Chairman of the Board and Chief Executive Officer

 

 

--------------------------------------------------------------------------------


 

 

C/R COBALT INVESTMENT PARTNERSHIP, L.P.

 

 

 

 

 

 

 

By:

CARLYLE/RIVERSTONE ENERGY PARTNERS II, L.P.,

 

 

its general partner

 

 

 

 

By:

C/R ENERGY GP II, LLC,

 

 

its general partner

 

 

 

 

By:

/s/ Pierre F. Lapeyre, Jr.

 

 

Name:

Pierre F. Lapeyre, Jr.

 

 

Title:

Authorized Person

 

 

 

 

 

 

 

C/R ENERGY COINVESTMENT II, L.P.

 

 

 

 

 

 

By:

CARLYLE/RIVERSTONE ENERGY PARTNERS II, L.P.,

 

 

its general partner

 

 

 

 

By:

C/R ENERGY GP II, LLC,

 

 

its general partner

 

 

 

 

By:

/s/ Pierre F. Lapeyre, Jr.

 

 

Name:

Pierre F. Lapeyre, Jr.

 

 

Title:

Authorized Person

 

 

 

 

 

 

 

RIVERSTONE ENERGY COINVESTMENT III, L.P.

 

 

 

 

 

 

By:

RIVERSTONE COINVESTMENT GP, LLC

 

 

 

 

By:

RIVERSTONE HOLDINGS, LLC

 

 

 

 

By:

/s/ Pierre F. Lapeyre, Jr.

 

 

Name:

Pierre F. Lapeyre, Jr.

 

 

Title:

Authorized Person

 

--------------------------------------------------------------------------------


 

 

CARLYLE ENERGY COINVESTMENT III, L.P.

 

 

 

 

 

 

 

By:

CARLYLE ENERGY COINVESTMENT III GP, L.L.C.,

 

 

its general partner

 

 

 

 

By:

TCG HOLDINGS, L.L.C.

 

 

its sole member

 

 

 

 

By:

/s/ Daniel A. D’Aniello

 

 

Name:

Daniel A. D’Aniello

 

 

Title:

Managing Director

 

 

 

 

 

 

 

C/R ENERGY III COBALT PARTNERSHIP, L.P.

 

 

 

 

 

 

By:

CARLYLE/RIVERSTONE ENERGY PARTNERS III, L.P.,

 

 

its general partner

 

 

 

 

By:

C/R ENERGY GP III, LLC,

 

 

its general partner

 

 

 

 

By:

/s/ Pierre F. Lapeyre, Jr.

 

 

Name:

Pierre F. Lapeyre, Jr.

 

 

Title:

Authorized Person

 

 

 

 

 

 

 

CARLYLE/RIVERSTONE GLOBAL ENERGY AND POWER FUND III, L.P.

 

 

 

 

By:

CARLYLE/RIVERSTONE ENERGY PARTNERS III, L.P.,

 

 

its general partner

 

 

 

 

By:

C/R ENERGY GP III, LLC,

 

 

its general partner

 

 

 

 

By:

/s/ Pierre F. Lapeyre, Jr.

 

 

Name:

Pierre F. Lapeyre, Jr.

 

 

Title:

Authorized Person

 

--------------------------------------------------------------------------------


 

 

GSCP V COBALT HOLDINGS, LLC

 

 

 

 

 

 

 

By:

GS CAPITAL PARTNERS V FUND, L.P.,

 

 

its sole member

 

 

 

 

By:

GSCP V ADVISORS, L.L.C.,

 

 

its general partner

 

 

 

 

By:

/s/ Kenneth A. Pontarelli

 

 

Name:

Kenneth A. Pontarelli

 

 

Title:

Authorized Person

 

 

 

 

 

 

 

GSCP V OFFSHORE COBALT HOLDINGS, LLC

 

 

 

 

 

 

By:

GSCP V OFFSHORE COBALT HOLDINGS, L.P.,

 

 

its sole member

 

 

 

 

By:

GS CAPITAL PARTNERS V OFFSHORE FUND, L.P.,

 

 

its general partner

 

 

 

 

By:

GSCP V OFFSHORE ADVISORS, L.L.C.,

 

 

its general partner

 

 

 

 

By:

/s/ Kenneth A. Pontarelli

 

 

Name:

Kenneth A. Pontarelli

 

 

Title:

Authorized Person

 

 

 

 

--------------------------------------------------------------------------------

 

 

GS CAPITAL PARTNERS V INSTITUTIONAL, L.P.

 

 

 

 

 

By:

GS ADVISORS V, L.L.C.,

 

 

its general partner

 

 

 

 

By:

/s/ Kenneth A. Pontarelli

 

 

Name:

Kenneth A. Pontarelli

 

 

Title:

Authorized Person

 

 

 

 

 

GSCP V GMBH COBALT HOLDINGS, LLC

 

 

 

 

 

By:

GSCP V GmbH Cobalt Holdings, L.P.,

 

 

its sole member

 

 

 

 

By:

GSCP V GmbH Cobalt Holdings,

 

 

its general partner

 

 

 

 

By:

/s/ Kenneth A. Pontarelli

 

 

Name:

Kenneth A. Pontarelli

 

 

Title:

Authorized Person

 

 

 

 

 

GSCP VI COBALT HOLDINGS, LLC

 

 

 

 

 

By:

GS CAPITAL PARTNERS VI FUND, L.P.,

 

 

its sole member

 

 

 

 

By:

GSCP VI ADVISORS, L.L.C.,

 

 

its general partner

 

 

 

 

By:

/s/ Kenneth A. Pontarelli

 

 

Name:

Kenneth A. Pontarelli

 

 

Title:

Authorized Person

 

--------------------------------------------------------------------------------


 

 

GSCP VI OFFSHORE COBALT HOLDINGS, LLC

 

 

 

 

 

By:

GSCP VI OFFSHORE COBALT HOLDINGS, L.P.,

 

 

its sole member

 

 

 

 

By:

GS CAPITAL PARTNERS VI OFFSHORE FUND, L.P.,

 

 

its general partner

 

 

 

 

By:

GSCP VI OFFSHORE ADVISORS, L.L.C.,

 

 

its general partner

 

 

 

 

By:

/s/ Kenneth A. Pontarelli

 

 

Name:

Kenneth A. Pontarelli

 

 

Title:

Authorized Person

 

 

 

 

 

GS CAPITAL PARTNERS VI PARALLEL, L.P.

 

 

 

By:

GS ADVISORS VI, L.L.C.,

 

 

its general partner

 

 

 

 

By:

/s/ Kenneth A. Pontarelli

 

 

Name:

Kenneth A. Pontarelli

 

 

Title:

Authorized Person

 

 

 

 

 

 

 

GSCP VI GMBH COBALT HOLDINGS, LLC

 

 

 

 

 

By:

GSCP VI GmbH Cobalt Holdings, L.P.,

 

 

its sole member

 

 

 

 

By:

GSCP VI GmbH Cobalt Holdings,

 

 

its general partner

 

 

 

 

By:

/s/ Kenneth A. Pontarelli

 

 

Name:

Kenneth A. Pontarelli

 

 

Title:

Authorized Person

 

--------------------------------------------------------------------------------


 

 

KERN COBALT CO-INVEST PARTNERS AP LP

 

 

 

 

 

By:

KERN Cobalt Group Management Ltd.,

 

 

its general partner

 

 

 

 

By:

/s/ D. Jeff van Steenbergen

 

 

Name:

D. Jeff van Steenbergen

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

FIRST RESERVE FUND XI, L.P.

 

 

 

 

 

By:

First Reserve GP XI, L.P.,

 

 

its general partner

 

 

 

 

By:

First Reserve GP XI, Inc.,

 

 

its general partner

 

 

 

 

By:

/s/ Michael France

 

 

Name:

Michael France

 

 

Title:

Managing Director

 

 

 

 

 

FR XI ONSHORE AIV, L.P.

 

 

 

 

 

By:

First Reserve GP XI, L.P.,

 

 

its manager

 

 

 

 

 

 

 

By:

First Reserve GP XI, Inc.,

 

 

its general partner

 

 

 

 

By:

/s/ Michael France

 

 

Name:

Michael France

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

ANNEX A

 

If to the GSCP Parties, to:

 

Goldman Sachs Capital Partners

c/o Goldman Sachs & Co.

85 Broad Street

New York, NY 10004

Attention:        Ken Pontarelli

David Thomas

Tel: 212-902-0353

Fax: 212-357-5505

Email:  Ken.Pontarelli@gs.com

David.Thomas@gs.com

 

with a copy (which shall not constitute notice) to:

 

Fried, Frank, Harris, Shriver & Jacobson

One New York Plaza

New York, NY 10004

Attention:        Robert C. Schwenkel

David L. Shaw

Tel: 212-859-8000

Fax: 212-859-4000

Email:  Robert.Schwenkel@friedfrank.com

David.Shaw@friedfrank.com

 

If to the C/R Parties, to:

 

Riverstone Holdings LLC

712 Fifth Avenue, 51st Floor

New York, NY 10019

Attn:  N. John Lancaster

Email:  john@riverstone.com

 

with a copy (which shall not constitute notice) to:

 

Fried, Frank, Harris, Shriver & Jacobson

One New York Plaza

New York, NY 10004

Attention:        Robert C. Schwenkel

David L. Shaw

Tel: 212-859-8000

Fax: 212-859-4000

Email:  Robert.Schwenkel@friedfrank.com

David.Shaw@friedfrank.com

 

--------------------------------------------------------------------------------


 

If to the F/R Parties, to:

 

c/o First Reserve Corporation

One Lafayette Place

Greenwich, CT  06830

Attn:  Alan G. Schwartz

Email:  aschwartz@firstreserve.com

 

with a copy (which shall not constitute notice) to:

 

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017-3954

Attention:        Barrie B. Covit

Tel: 212- 455-3141

Fax: 212- 455-2502

Email:  bcovit@stblaw.com

 

If to the KERN Parties, to:

 

c/o KERN Partners Ltd.

200 Doll Block

116-8th Avenue

Calgary, Alberta, Canada T26 0K4

Attn:  Jeff van Steenbergen

Email:  jvs@kernpartners.com

 

with a copy (which shall not constitute notice) to:

 

Fried, Frank, Harris, Shriver & Jacobson

One New York Plaza

New York, NY 10004

Attention:        Robert C. Schwenkel

David L. Shaw

Tel: 212-859-8000

Fax: 212-859-4000

Email:  Robert.Schwenkel@friedfrank.com

David.Shaw@friedfrank.com

 

and

 

Ropes & Gray LLP

One International Place

Boston, MA 02110-2624

Attention:        Richard E. Gordet

Tel: 617-951-7491

Fax: 617-235-0480

Email:  Rich.Gordet@ropesgray.com

 

--------------------------------------------------------------------------------


 

and

 

Kaye Scholer LLP

425 Park Avenue

New York, NY  10022-3598

Attention:        Steven G. Canner

Tel: 212-836-8136

Fax:  212-836-8689

Email:  scanner@kayescholer.com

 

--------------------------------------------------------------------------------
